                                                                                Case 3:18-cv-04927-WHA Document 36 Filed 03/29/19 Page 1 of 6



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   LUCILE SALTER PACKARD CHILDREN’S
                                                                         11   HOSPITAL AT STANFORD, a California
United States District Court




                                                                              nonprofit corporation,                                       No. C 18-04927 WHA
                               For the Northern District of California




                                                                         12                  Plaintiff,
                                                                         13     v.                                                         ORDER RE MOTION
                                                                         14                                                                TO DISMISS FOR LACK OF
                                                                              IDAHO AGC SELF-FUNDED BENEFIT                                PERSONAL JURISDICTION
                                                                         15   TRUST, a voluntary employees benefit
                                                                              association pursuant to 26 U.S.C. § 501(c)(9),
                                                                         16   and DOES 1–25, inclusive,

                                                                         17                  Defendants.
                                                                                                                               /
                                                                         18
                                                                         19                                         INTRODUCTION

                                                                         20          In this action for breach of contract and quantum meruit, defendant moves to dismiss for

                                                                         21   lack of personal jurisdiction. For the following reasons, the motion is GRANTED.

                                                                         22                                            STATEMENT

                                                                         23          Defendant Idaho AGC Self-Funded Benefit Trust, a health insurance plan, offered health

                                                                         24   benefits to employees of an Idaho corporation. Plaintiff Lucile Salter Packard Children’s

                                                                         25   Hospital at Stanford operated (and still does) in California. Plaintiff and non-party Blue Cross

                                                                         26   and Blue Shield Association (“BCBSA”) entered into a “Blue Cross and Blue Shield National

                                                                         27   Transplant Network Agreement.” Under that agreement, plaintiff agreed to render medical care

                                                                         28   to the program’s enrollees in exchange for negotiated rates. As alleged in the complaint,
                                                                                  Case 3:18-cv-04927-WHA Document 36 Filed 03/29/19 Page 2 of 6



                                                                          1    defendant entered into a separate agreement with BCBSA to gain access to the National
                                                                          2    Transplant Network Agreement’s rates (Compl. ¶¶ 1–9).
                                                                          3             Patient “TT,” a resident of Idaho and an enrollee in defendant’s health-care plan, sought
                                                                          4    a heart transplant at plaintiff’s hospital in California. In September 2014, eight months prior to
                                                                          5    the transplant, the administrator of the defendant’s health plan, Blue Cross of Idaho (“BCI”),
                                                                          6    allegedly “coordinated” with plaintiff regarding TT’s care. Specifically, after admitting TT to
                                                                          7    the hospital in April 2015, plaintiff notified BCI of TT’s admission and BCI responded with an
                                                                          8    authorization number. Plaintiff then treated TT for over a month, resulting in a bill of $2.5
                                                                          9    million. After plaintiff billed defendant for this full amount, plaintiff and BCI agreed that
                                                                         10    defendant would pay approximately $1.8 million for TT’s care, which price reflected the
                                                                         11    negotiated rates under the National Transplant Network Agreement. Despite the agreed upon
United States District Court
                               For the Northern District of California




                                                                         12    rates, defendant paid plaintiff only $677,196 (Compl. ¶¶ 10–21).
                                                                         13             In July 2018, plaintiff filed the instant complaint for breach of contract and quantum
                                                                         14    meruit in state court. Defendant later removed the action to this district and moved to dismiss
                                                                         15    for lack of personal jurisdiction. Following full briefing and oral argument, an order permitted
                                                                         16    plaintiff to take jurisdictional discovery. The parties thereafter filed supplemental briefing (Dkt.
                                                                         17    Nos. 1, 7, 34–35). This order accordingly follows full briefing and oral argument.1
                                                                         18                                                        ANALYSIS
                                                                         19             Personal jurisdiction can be either general or specific. General jurisdiction refers to the
                                                                         20    authority of the court to exercise jurisdiction even where the cause of action is unrelated to the
                                                                         21    defendant’s contacts with the forum. Specific jurisdiction, by contrast, exists when a suit arises
                                                                         22    out of or is related to the defendant’s contacts with the forum. Bristol-Myers Squibb Co. v.
                                                                         23    Superior Court, 137 S. Ct. 1773, 1779–80 (2017). Plaintiff claims only specific jurisdiction in
                                                                         24    this case.
                                                                         25
                                                                         26
                                                                         27             1
                                                                                          Despite being permitted to do so, plaintiff failed to take any depositions or propound interrogatories.
                                                                              Plaintiff instead supplements the record with items it received “in an informal exchange of documents” (Dkt.
                                                                         28   No. 34 at 2). Plaintiff’s claim that it has been stonewalled in discovery is highly suspect. Had it brought the
                                                                              purported stonewalling to the Court’s attention, any discovery disputes would have been promptly resolved.

                                                                                                                                          2
                                                                                 Case 3:18-cv-04927-WHA Document 36 Filed 03/29/19 Page 3 of 6



                                                                          1           “The inquiry whether a forum State may assert specific jurisdiction over a nonresident
                                                                          2   defendant focuses on the relationship among the defendant, the forum, and the litigation.”
                                                                          3   Walden v. Fiore, 571 U.S. 277, 283–84 (2014) (internal quotation marks and citations omitted).
                                                                          4   “The proper question is not where the plaintiff experienced a particular injury or effect but
                                                                          5   whether the defendant’s conduct connects him to the forum in a meaningful way.” Id. at 290.
                                                                          6   Three requirements must be met: (1) the defendant must either purposefully direct his activities
                                                                          7   toward the forum or purposefully avail himself of the privileges of conducting activities in the
                                                                          8   forum; (2) the claim must be one which “arises out of or relates to” the defendant’s
                                                                          9   forum-related activities; and (3) the exercise of jurisdiction must comport with fair play and
                                                                         10   substantial justice, i.e., it must be reasonable. Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874
                                                                         11   F.3d 1064, 1068 (9th Cir. 2017). Here, plaintiff fails to meet the first requirement.
United States District Court
                               For the Northern District of California




                                                                         12           At all relevant times, defendant had its principal place of business in Idaho. Defendant
                                                                         13   lacked any employees, assets, or property in California. Nor had defendant ever negotiated or
                                                                         14   executed a contract in California. Plaintiff instead alleges the following contacts: (a) BCI
                                                                         15   authorized TT’s heart transplant in California, (b) after TT’s transplant, BCI issued a written
                                                                         16   approval for the payment of nearly $1.8 million for TT’s treatment, and (c) defendant ultimately
                                                                         17   paid a portion of the claim to plaintiff in California. Although most of these contacts involve
                                                                         18   BCI, not defendant, plaintiff argues that BCI acted as defendant’s agent. Defendant disputes
                                                                         19   this factual assertion. Nevertheless, even assuming BCI’s contacts could be imputed to
                                                                         20   defendant for purposes of personal jurisdiction, such contacts would not give rise to personal
                                                                         21   jurisdiction in this State.
                                                                         22           Our court of appeals’ decision in Hunt v. Erie Insurance Group, 728 F.2d 1244 (9th Cir.
                                                                         23   1984), is instructive. There, the appellate court held that paying a portion of the plaintiff’s
                                                                         24   insurance claim and communicating with the plaintiff in California did not establish personal
                                                                         25   jurisdiction over the defendant insurance company. The plaintiff in Hunt was a passenger in a
                                                                         26   car accident in Colorado where she was subsequently hospitalized. After she made a claim as a
                                                                         27   third-party beneficiary under the driver’s insurance policy (issued by the defendant-insurer to a
                                                                         28   Pennsylvania resident), a dispute arose as to coverage. The plaintiff could not afford treatment


                                                                                                                               3
                                                                                Case 3:18-cv-04927-WHA Document 36 Filed 03/29/19 Page 4 of 6



                                                                          1   in Colorado so her mother transferred her to a facility in California. Our court of appeals
                                                                          2   rejected the plaintiff’s argument that the defendant-insurer had “purposefully availed” itself of
                                                                          3   the privilege of conducting business in California by mailing payments under the policy to this
                                                                          4   State (id. at 1248) (internal citation and quotation marks omitted):
                                                                          5                   We cannot agree that the requisite minimum contacts are established
                                                                                              because a plaintiff’s move into a state requires the defendant to send
                                                                          6                   communications into that forum. . . . The mere unilateral activity of
                                                                                              those who claim some relationship with a nonresident defendant
                                                                          7                   cannot satisfy the requirement of contact with the forum State. The
                                                                                              mere fact that Erie communicated with Hunt in the state, and may have
                                                                          8                   committed a tort in the exchange of correspondence, does not show
                                                                                              that Erie purposefully availed itself of the privilege of conducting
                                                                          9                   business in California. Hunt’s move to California forced Erie to send
                                                                                              mail to that State concerning her claim.
                                                                         10
                                                                                     Similarly, in Davis v. American Family Mutual Insurance Company, 861 F.2d 1159 (9th
                                                                         11
United States District Court




                                                                              Cir. 1988), the plaintiff (a resident of Montana) was injured in North Dakota by a North Dakota
                               For the Northern District of California




                                                                         12
                                                                              resident. The plaintiff sued the North Dakota resident’s insurance company to pay a judgment
                                                                         13
                                                                              obtained against the insured. Our court of appeals held that the district court in Montana lacked
                                                                         14
                                                                              personal jurisdiction over the defendant where the defendant’s communications regarding the
                                                                         15
                                                                              plaintiff’s insurance claim “resulted solely from the fact that [the plaintiff] returned to his home
                                                                         16
                                                                              in Montana after the accident in the state of North Dakota.” Ibid. Because the defendant’s
                                                                         17
                                                                              “activities in Montana were conducted for the sole purpose of fulfilling its obligation to adjust
                                                                         18
                                                                              [the plaintiff’s] claim pursuant to its insurance contract with” a North Dakota resident, personal
                                                                         19
                                                                              jurisdiction was lacking. Id. at 1160–62.
                                                                         20
                                                                                     Finally, in Berg v. Blue Cross & Blue Shield of Utica-Watertown, Inc., No. C 93-2752,
                                                                         21
                                                                              1993 WL 467859 (N.D. Cal. Nov. 2, 1993) (Judge D. Lowell Jensen), the district court granted
                                                                         22
                                                                              a motion to dismiss for lack of personal jurisdiction based on facts remarkably similar to those
                                                                         23
                                                                              presented here. The defendant, a New York insurer, authorized the plaintiff-insured’s care in
                                                                         24
                                                                              California and partially paid the plaintiff’s medical bills. Following Hunt, Judge Jensen
                                                                         25
                                                                              rejected the plaintiff’s argument that the defendant-insurer’s communications with and
                                                                         26
                                                                              payments to the medical provider in California constituted purposeful availment, explaining that
                                                                         27
                                                                              the defendant-insurer had merely responded to actions taken by the plaintiff and the medical
                                                                         28
                                                                              provider. Id. at *2–3.

                                                                                                                               4
                                                                                  Case 3:18-cv-04927-WHA Document 36 Filed 03/29/19 Page 5 of 6



                                                                          1               So too here. Defendant’s health-care plan was designed to benefit an Idaho resident
                                                                          2    employed by an Idaho company. Defendant’s contacts with California only resulted from TT’s
                                                                          3    “unilateral activity” in traveling to plaintiff’s California hospital to obtain treatment. Under the
                                                                          4    above authorities, sending payments and other communications to California as a result of
                                                                          5    plaintiff’s unilateral decision to seek treatment does not amount to defendant having
                                                                          6    “purposefully availed” itself of the privilege of conducting business here. Plaintiff fails to
                                                                          7    adequately address, let alone distinguish, these decisions.
                                                                          8               The documents submitted by plaintiff after discovery do not demonstrate personal
                                                                          9    jurisdictional. Plaintiff submits, for example, the agreement between defendant and BCI
                                                                         10    wherein BCI agreed to provide defendant with administrative services. Also included are
                                                                         11    communications between plaintiff and BCI regarding authorization requests and payments
United States District Court
                               For the Northern District of California




                                                                         12    pursuant to the plan. The facts of this case therefore remain squarely within the province of
                                                                         13    Hunt, Davis, and Berg. Although plaintiff argues that defendant “arrange[d] for” and
                                                                         14    “direct[ed]” TT’s medical services at plaintiff’s hospital, plaintiff’s documents demonstrate
                                                                         15    otherwise. According to the declaration of Rebecca Sullivan, plaintiff’s employee, it was a
                                                                         16    third-party hospital that contact plaintiff to obtain medical services for TT (Dkt. No. 34-3 ¶ 8).
                                                                         17    Moreover, plaintiff’s speculation that TT’s claim “probably would not be processed without
                                                                         18    being flagged by [defendant],” and that it can “be reasonably inferred that [defendant] made the
                                                                         19    final decision to allow the plan benefits and payment to [plaintiff]” are unsupported by the
                                                                         20    record. If true, these facts could have been developed during jurisdictional discovery. Finally,
                                                                         21    even if plaintiff is correct that a printout from BCI’s website “establishes that [defendant] had
                                                                         22    the ability to reach out to hospitals in California” through BCI (Dkt. No. 34 at 5–6), plaintiff
                                                                         23    wholly fails to explain this case “arises out of or relates to” this purported connection with the
                                                                         24    forum. Defendant’s motion to dismiss is accordingly GRANTED. Perhaps anticipating a lack of
                                                                         25    jurisdiction, plaintiff summarily moves in its supplemental brief for an order transferring this
                                                                         26    case to the District of Idaho. The request to transfer is DENIED.2
                                                                         27
                                                                         28           2
                                                                                        Because consideration of the declarations submitted with plaintiff’s opposition brief does not change
                                                                              the outcome of this order, defendant’s evidentiary objections are OVERRULED AS MOOT.

                                                                                                                                       5
                                                                                Case 3:18-cv-04927-WHA Document 36 Filed 03/29/19 Page 6 of 6



                                                                          1                                       CONCLUSION
                                                                          2         For the reasons stated above, defendant’s motion to dismiss is GRANTED. The Clerk
                                                                          3   shall CLOSE THE CASE.
                                                                          4
                                                                          5         IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: March 29, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                          8                                                       UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                          6
